IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 530 WAL 2014
                               :
               Respondent      : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
                               :
          v.                   :
                               :
                               :
EFRAIN GUADIONEX HIDALGO, JR., :
                               :
               Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.